Case: 18-10794   Date Filed: 10/10/2018   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-10794
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 6:16-cr-00266-CEM-GJK-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

GIOVANNI ELLIS,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (October 10, 2018)

Before WILLIAM PRYOR, MARTIN and JILL PRYOR, Circuit Judges.

PER CURIAM:
               Case: 18-10794     Date Filed: 10/10/2018    Page: 2 of 4


      Giovanni Ellis appeals his conviction and sentence of 84 months of

imprisonment for possessing a firearm as a felon. 18 U.S.C. § 922(g)(1). Ellis

argues that his sentence at the low end of his advisory guideline range is

procedurally and substantively unreasonable. Ellis also argues, for the first time on

appeal, that the statute prohibiting a felon from possessing a firearm that is “in or

affecting commerce,” id., is unconstitutional, facially and as applied, because

Congress exceeded its authority under the Commerce Clause in enacting the

statute. We affirm.

      We review the reasonableness of a sentence under a deferential standard for

abuse of discretion. United States v. Azmat, 805 F.3d 1018, 1047 (11th Cir. 2010).

We review whether the district court committed a procedural error, such as failing

to calculate the guideline range or to explain the chosen sentence, and then we

examine whether the sentence is substantively reasonable. Gall v. United States,

552 U.S. 38, 51 (2007). When a defendant fails to present an argument to the

district court, we review for plain error. United States v. Ramirez-Flores, 743 F.3d
816, 821 (11th Cir. 2014). Under that standard, the defendant must prove that an

error occurred that was plain and that affected his substantial rights. Id. at 822.

      Ellis’s sentence is procedurally and substantively reasonable. The district

court considered Ellis’s presentence investigation report, the advisory sentencing

guidelines, and his arguments for a downward variance of four levels from his


                                           2
              Case: 18-10794      Date Filed: 10/10/2018   Page: 3 of 4


adjusted offense level of 23 based on his cooperation with investigators, his

childhood emotional disability, and his background. The district court also

considered the nature and circumstances of Ellis’s offense when it contemplated

giving him “some sort of break” based on his “effective argument” that he had the

firearm “to protect [him]self,” yet it decided to deny a downward variance in the

light of Ellis’s “awful . . . prior criminal history,” which included eight convictions

for possessing marijuana and three violations of a Florida law prohibiting

“convicted felon[s] . . . [from] hav[ing] a firearm.” The district court imposed a

sentence at the low end of Ellis’s advisory guideline range of 84 to 105 months of

imprisonment, which was well below his maximum statutory penalty of 10 years of

imprisonment. See United States v. Dougherty, 754 F.3d 1353, 1362 (11th Cir.

2014). The district court did not abuse its discretion by giving more weight to

Ellis’s criminal history and the nature of his offense than to his personal

characteristics and rehabilitation efforts. See United States v. Kuhlman, 711 F.3d
1321, 1327 (11th Cir. 2013).

      No error, much less plain error, occurred in convicting Ellis because, as he

concedes, his constitutional challenges to section 922(g)(1) are foreclosed by

precedent. We have held that “the jurisdictional element of the statute, i.e., the

requirement that the felon ‘possess in or affecting commerce, any firearm or

ammunition,’ immunizes § 922(g)(1) from [a] facial constitutional attack,” United


                                           3
              Case: 18-10794     Date Filed: 10/10/2018   Page: 4 of 4


States v. Scott, 263 F.3d 1270, 1273 (11th Cir. 2001), and that section 922(g)(1) is

constitutional as applied to a defendant who possesses a firearm that “traveled in

interstate commerce,” United States v. McAllister, 77 F.3d 387, 390 (11th Cir.

1996). See United States v. Jordan, 635 F.3d 1181, 1189 (11th Cir. 2011); United

States v. Dupree, 258 F.3d 1258, 1259–60 (11th Cir. 2001). We remain bound by

those precedents.

      We AFFIRM Ellis’s conviction and sentence.




                                          4